               Case 2:19-po-00290-CKD Document 14 Filed 07/20/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ALSTYN BENNETT
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              CASE NO. 2:19-po-00290-CKD
12                                  Plaintiff,              MOTION AND ORDER TO CONTINUE BENCH
                                                            TRIAL
13                            v.
14   DARRELL JACKSON,                                       DATE: August 4, 2020
                                                            TIME: 9:30 a.m.
15                                  Defendant.              COURT: Hon. Carolyn K. Delaney
16

17           Pursuant to General Orders 611, 612, 617, and 618, the Eastern District has recognized that
18 COVID-19 presents a district-wide health concern, and has closed the court to public access and

19
     continued all criminal jury trials until further notice. Bench trials are left to the discretion of the
20
     presiding judge.
21
             The Court previously set this matter for a bench trial on August 4, 2020, at 9:30 a.m. In light of
22

23 the COVID-19 crisis and related General Orders issued by the United States District Court for the

24 Eastern District of California, the government hereby moves to continue the bench trial in this case to

25 October 27, 2020 at 9:00 a.m.

26
             The sole charge in this case is a Class B misdemeanor. Therefore the Speedy Trial Act does not
27
     apply, and no exclusion of time is necessary.
28

      MOTION & ORDER TO CONTINUE BENCH TRIAL                1
              Case 2:19-po-00290-CKD Document 14 Filed 07/20/20 Page 2 of 2


1 ///

2
      Dated: July 20, 2020
3                                                              McGREGOR W. SCOTT
                                                               United States Attorney
4

5                                                              /s/ Alstyn Bennett
                                                               ALSTYN BENNETT
6                                                              Special Assistant U.S. Attorney
7

8

9
                                               FINDINGS AND ORDER
10
            Having considered the government’s motion, and over the objection of the defendant, the court
11
     declines to exercise its discretion to hold a bench trial as scheduled. The court has considered convening
12
     the trial, but the public health risk of gathering in a courtroom, the inherent difficulty in assessing the
13
     credibility of witnesses who must wear masks, and the risks associated to court personnel if required to
14
     attend a bench trial, all inform the court’s decision to delay the trial. IT IS THEREFORE ORDERED
15
     that the bench trial is continued to October 27, 2020, at 9:00 a.m.
16
     Dated: July 20, 2020
17

18

19

20

21

22

23

24

25

26

27

28

      MOTION & ORDER TO CONTINUE BENCH TRIAL               2
